              Case 1:17-cv-07374-DAB Document 64 Filed 09/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ x
L & LEUNG LEATHERWARE LIMITED,                                     :   CIV. 17-CV-7374 (DAB)
                                                                   :
                  Plaintiff,                                       :
                                                                   :
                            -against-                              :
                                                                   :
                                                                   :
COLLECTION XIIX ET AL.,                                            :
                                                                   :
                                                                   :
                  Defendants.                                      :
------------------------------------------------------------------ x

                                   DECLARATION OF ALAN ETKIN

         ALAN ETKIN declares pursuant to 28 U.S.C. §1746 as follows:

         1.       I am personally familiar with the facts set forth below and respectfully submit this

declaration in support of the Motion to Dismiss dated September 13, 2019.

         2.       I was employed by L & Leung Leatherware Limited for approximately six years

and worked directly on the company’s behalf.

         3.       My job for L & Leung was to solicit handbag distributor companies, primarily

located in New York and the tri-state area, to use L & Leung as their manufacturer.

         4.       I worked out of an office space at 320 Fifth Avenue in New York City.

         5.       I worked with about 6 to 12 customers a year for the six years I worked with L &

Leung

         6.       I was paid a salary directly by wire from L & Leung on a monthly basis for my

work.

         7.       I was employed pursuant to a contract which permitted to work only with L &

Leung during his employment.



                                                         1
Case 1:17-cv-07374-DAB Document 64 Filed 09/13/19 Page 2 of 2
